Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	Per MPEP 2001.06(b), Examiner notes that he has reviewed all cited prior art in related applications 13/796,116, 14/972,842, and 15/948,184.

Allowable Subject Matter
Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10-14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, and 10-12 of U.S. Patents No. 10,990,582 and 9,245,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same subject matter with different language.
See chart below:
Application claim
‘582 and ‘249 Patents claim
1
1
2
4
3
5
4
6
10
1
11
7
12
10
13
11
14
12
20
7



Rejections under 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10-15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerhart (US 20130238925) in view of Son (US 20130086231), hereafter known as Son.
With respect to claims 1 and 11, Gerhart teaches:
receive, via a ticketing interface from the first ticket system, first ticket information associated with a ticket of the first ticket system (paragraph 0069 ticket with ticketing information from the ticketing system); 
receive, via the ticketing interface from the second ticket system, second ticket information associated with a ticket of the second ticket system (paragraph 0069 system information received from a pc as the second ticket system); 
compare the first ticket information with the second ticket information (paragraph 0069 changes between ticketing information and system information detected thus the ticketing information and system information were compared); 
update, responsive to the comparison of the first ticket information with the second ticket information, the first ticket information of the first ticket system to match the second ticket information of the second ticket system (paragraph 0069 if changes between the ticketing information and system information are detected than said changes are recorded in the ticketing information); 
identify, based on the second ticket information, a ticket category of the ticket of the second ticket system (paragraph 0045 determining type of service or type of request for ticket from pc); and 
select, responsive to the identified ticket category, a service board for the ticket of the first ticket system (paragraph 0045 ticket assigned in service request queue).
Gerhart does not teach updating, on the second ticket system, the second ticket information about the ticket of the second ticket system to match the first ticket information of the ticket on the first ticket system.  Son teaches this wherein, when adaptively changing an upgrade to perform on a client, Son updates said client device with upgrade change information from the ticket (paragraph 0069 describing figure 8 step 830, also shown in figure 10) and said upgrade change information includes information on modules being updated on the client which is file system information and device management information on the client (paragraph 0072).  It would have been obvious to have combined this adaptive upgrade change functionality in Son with the helpdesk ticket methods in Gerhart so processes relating to tickets having sudden changes made to client device can be handled efficiently and in an error-free manner.
With respect to claim 1, Gerhart teaches one or more servers comprising one or more processors communicatively coupled to a first ticket system and a second ticket system different from the first ticket system (paragraph 0018 system includes a server with one or more processors, paragraph 0069 server connected to pc with problem since technician connects to Ticketing System (first ticket system) with the ticket for the issue, receives information from the pc (second ticket system)).
With respect to claims 2 and 12, all the limitations in claims 1 and 11 are addressed by Gerhart and Son above.  Gerhart also teaches identifying, in the second ticket information, time record information corresponding to an amount of time for resolving the ticket of the second ticket system with the ticket of the first ticket system (paragraph 0053 example of three hours estimated for a system tune-up, paragraph 0060 discussing scheduled appointments for resolving a ticket with a customer).
With respect to claims 3 and 13, all the limitations in claims 1-2 and 11-12 are addressed by Gerhart and Son above.  Gerhart also teaches update the ticket of the first ticket system with the time record information (paragraph 0058 appointment times and lengths are tracked).
With respect to claims 4 and 14, all the limitations in claims 1 and 11 are addressed by Gerhart and Son above.  Gerhart also teaches: 
select a template based on a device referenced by the ticket of the second ticket system (paragraph 0068 describing figure 1, system information selected from device information on a device); and 
initialize the second ticket information based on the template (paragraph 0068 describing figure 1, system information selected from device information on a device).
With respect to claims 5 and 15, all the limitations in claims 1 and 11 are addressed by Gerhart and Son above.  Gerhart also teaches test the second ticket information for consistency with the first ticket information (inherent that testing the second ticket information for consistency with the first ticket information is the same as comparing said second ticket information with the first ticket information as recited in claim 1, paragraph 0069 changes between ticketing information and system information detected thus the ticketing information and system information were compared).
With respect to claims 10 and 20, all the limitations in claims 1 and 11 are addressed by Gerhart and Son above.  Gerhart also teaches wherein the second ticket system comprises a device management system (paragraph 0069 second ticket system is a pc with device management information in it).

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference below is taken from the list of References in Information Disclosure Statement dated 4/9/18 in parent application 15/948,184 and is listed on the Notice of References form included in this office action:
	Sullivan (US 8,214,476)
	Anderson et al (US 7,493,518)
	In addition: Kusonoki (20020026590) teaches determining if a client on a first terminal server should be connected to a second terminal server by creating first ticket data with a client parameter and validating said client parameter on the ticket at the second terminal, does not teach a first and second ticketing systems, updating a first ticket information with second ticket information, identifying a category for the second ticket, selecting a service board for the first ticket, and updating the second ticket information with first ticket information (paragraphs 0007, 0022-0030 figure 3).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        7/28/22